YALLIANT, C. J.
In concurring in the very able opinion of my brother Woodson, I deem it proper to say that I do not understand the opinion as holding’ that the board of equalization is a court, or that it derives its authority to commit for contempt on the theory that it is a court. Its work, as is well said in the opinion, is judicial in its character, as all official work that requires the taking of evidence and the pronouncing of a legal conclusion is judicial in its character. But the board of equalization is an arm of the Legislative Department of the State Government, and has as much authority to enforce obedience to its lawful orders as if it were an arm of the Judicial Department. As an arm of the Legislative Department the board has no authority to adjudge one guilty of criminal contempt, but it has authority to adjudge him guilty of civil contempt and enforce obedience to its lawful orders. In the one case it is punishment for past conduct, in the other it is coercion to enforce obedience.
Woodson, Graves, Kennish and Brown, JJ., concur.